 In the Matter of CHRIS LAGANAS SHOE CO.andUNITED SHOE WORKERSOF AMERICA, JOINT COUNCIL No. 15 (CIO)In the Matter of CHRIS LAGANAS SHOE Co,,and,ASSOCIATED -SHOEWORKERS, INC.Cases Nos. R-1337 and R-1838, respectively.Decided June 6, 1940Shoe Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations;employer refusesto recognize petitioning unions until certification byBoard-Unit Appropriatefor Collective Bargaining:stipulated:all employeesof the Company,excludingforemen, assistant foremen, officers,watchmen,mechanics engaged in construc-tion and repair work on machines,and all other factory help not engaged in theroutine operationsor processes of shoe manufacture-ElectionOrderedMr. Benjamin E. GordonandMr. Edward Schneider,for theBoard.Mr. George C. Eliades,of Lowell, Mass., for the Company.Grantc0Angoff,byMr. Sidney S. Grant,of Boston, Mass., for theUnited.Mr. Nicholas C. Contakos,of Lowell, Mass., for the Associated.Miss Ann Landy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 19, 1940, United Shoe Workers of America, JointCouncil No. 15 (C. I. 0.), herein called the United, filed with theRegional Director for the First Region (Boston, Massachusetts) apetition, and on March 28, 1940, an amended petition.On March7, 1940, Associated Shoe Workers, Inc., herein called the Associated,filed with the Regional Director a petition, and on March 26, 1940,an amended petition.Each of the petitions alleged that a questionaffecting commerce had arisen concerning the representation of em-ployees of Chris Laganas Shoe Co., Lowell, Massachusetts, hereincalled the Company, and requested an -investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.24 N. L.R. B., No. 38422- CHRIS LAGANAS SHOE COMPANY423On April 30, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and further ordered, pursuanttoArticle III, Section 10 (c) (2), of said Rules and Regulations,that the cases be consolidated.On May 7, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, andtheAssociated.On May 9, 1940, the Regional Director issued anotice of postponement of hearing, copies of which were served uponthe same parties.Pursuant to the notice of hearing and notice ofpostponement, a hearing was held on May 14 and 15, 1940, at Lowell,Massachusetts, before Guy Van Schaick, the Trial Examiner dulydesignated by the Board.The Board, the Company, the United,and the Associated were represented by counsel, participated in thehearing, and were afforded full opportunity to be heard, to examineand -cross-examine witnesses, and to introduce evidence bearing uponthe issues.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYChris Laganas Shoe Company, a Massachusetts corporation, withits principal office and place of business located in Lowell, Massa-chusetts, is engaged in the manufacture, sale, and distribution ofshoes.Approximately 15 per cent of the raw materials annuallyused in the manufacture of the Company's products are transportedintoMassachusetts from other States.The Company manufacturesapproximately 350,000 pairs of shoes annually, of which it shipsapproximately 60 per cent into States other than Massachusetts.TheCompany admits that it is engaged in interstate commerce withinthe meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to mem-bership employees of the Company.Associated Shoe Workers, Inc., is an independent labor organiza-tion admitting to membership employees of the Company. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe United and the Associated each claim to be the sole repre-sentative of the employees of the Company in the appropriate unitfound in Section V below.The Company has refused to deal witheither labor organization for the purposes of collective bargaininguntil one of them is certified by the Board.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the United, and the Associated stipulated at thehearing, and we find, that all employees of the Company, excludingforemen, assistant foremen, officers, watchmen, mechanics engagingin construction and repair work on machines, salesmen, and all otherfactory help not engaged in the routine operations or processes ofshoe manufacture, constitute a unit appropriate for the purposes ofcollective bargaining.VI. THE DETERMINATION OF REPRESENTATIVESThe United and the Company made three successive collectivebargaining agreements covering 1937, 1938, and 1939, respectively.At the time of the hearing the third of these, a closed-shop agree-ment, had not been renewed.The United, as has been stated, claimsthat it still represents a majority of the employees of the Companyin the appropriate unit.The Associated, which also claims to rep-resent a majority of such employees, introduced documentary evi-dence in support of its claim.We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The em-ployees of the Company within the appropriate unit who were em-ployed by the Company during the pay-roll period immediatelypreceding the date of our Direction of Election herein, includingthose employees who did not work during such pay-roll period be-cause they were ill or on vacation, and employees who were then orhave since been temporarily laid off, but excluding those who have CHRIS LAGANAS SHOE COMPANY425since quit or been discharged for cause, shall be eligible to vote inthis election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chris Laganas Shoe Co., Lowell, Massa-chusetts, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company, except foremen, assistant fore-men, officers, watchmen, mechanics engaging in construction andrepair work on machines, salesmen, and all other, factory help notengaged in the routine operations or processes of shoe manufacture,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of the National Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Chris Laganas Shoe Co., Lowell, Massachusetts, anelection by secret ballot shall be ,conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the First Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among all employees of the Companywho were employed during the pay-roll period immediately preced-ing the date of this Direction of Election, including those employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since beentemporarily laid off, but excluding foremen, assistant foremen,officers, watchmen, mechanics engaging in construction and repairwork on machines, salesmen, all other factory help not engaged inthe routine operations or processes of shoe manufacture, and any whohave since quit or been discharged for cause, to determine whethersaid employees desire to be represented by United Shoe Workers ofAmerica, Joint Council No. 15 (C. I. 0.), or Associated Shoe Work-ers, Inc., for the purposes of collective bargaining, or by neither. 426DECISIONSOF NATIONALLABOR RELATIONS BOARD[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONJune 1 7,1940On June 6, 1940, the National LaborRelations Board, herein calledthe Board,issued a Decisionand Directionof Electionin the above-entitled proceeding.The Directionof Election directed that anelectionby secret ballot be conductedas early as possible but not laterthan thirty (30) days fromthe date ofthe Direction among all em-ployees ofChrisLaganas ShoeCo. who were employed during the pay-roll periodimmediatelyprecedingthe date ofthe Direction,includingthose employeeswho did not work during such pay-rollperiod becausethey wereill or on vacation and employeeswho were then or who havesince been temporarily laid off, excluding foremen, assistant foremen,officers, watchmen,mechanics engaged in construction and repair workon machines,salesmen, allother factory helpnot engaged in the routineoperations or processes of shoe manufacture,and any whohave sincequit or beendischargedfor cause,to determinewhether they wish tobe representedby UnitedShoeWorkers of America, JointCouncil No.15 (C. I. 0.) or Associated Shoe Workers,Inc., for the purposes ofcollectivebargaining, or by neither.The Board, having been advised that UnitedShoeWorkers ofAmerica, Joint Council No. 15 (C. I. 0.) does notdesire its name toappear uponthis ballot, hereby amends the Directionof Election bystriking therefrom the words "to determinewhether saidemployeesdesire tobe represented by United Shoe Workers of America, JointCouncil No. 15 (C. I. 0.) or Associated Shoe Workers,Inc., for thepurposesof collective bargaining, or by neither"and substitutingtherefor the words "to determinewhether ornot said employees desireto be represented by Associated Shoe Workers, Inc., for thepurposesof collectivebargaining."24 N. L.R. B., No. 38a.